Order entered March 18, 1969, directing a trial in an article 78 proceeding, unanimously reversed, on the law, stay vacated and petition dismissed, with $30 costs and disbursements to appellants. The determination of the New York City Transit Authority has a rational basis, is neither arbitrary nor capricious, and was made in compliance with section 228 of the City Charter. Subdivision f of section 227 of the Charter excepts this project from the jurisdiction of the Site Selection Board since the city had title to the bed of Bast 78th Street. Concur — Stevens, P. J., Tilzer, Markewieh, Nunez and McNally, JJ.